Citation Nr: 0807874	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-24 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.  He died in December 2002.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The appellant primarily contends that the veteran's service-
connected post-traumatic stress disorder (PTSD) contributed 
substantially and materially to his death by inducing him to 
resist medical treatment which could have prolonged or saved 
his life.  The veteran died in December 2002 from cardiac 
arrest due to myocardial infarction.  Other significant 
conditions contributing to death included diabetes and 
hyperlipidemia.

In support of her claim, the appellant submitted two 
statements from Dr. J. Mar.  In his June 2005 statement, Dr. 
Mar concludes, without rationale, that it was at least as 
likely as not that the veteran's PTSD symptoms had a material 
influence in accelerating his death.  In his August 2005 
statement, Dr. Mar clarified that the veteran had 
"noncompliance" which was related to PTSD.  He explained 
that an example of this noncompliance was the veteran's 
release from hospitalization against medical advice after a 
myocardial infarction.  Another example was the veteran's 
refusal to undergo further workup or more aggressive 
treatment following the first myocardial infarction.  Dr. Mar 
indicated that he saw the veteran the day before his death 
and discussed the issue of compliance, and further workup, 
but the veteran was not interested in treating many of his 
risk factors.

It appears that Dr. Mar is essentially concluding that the 
veteran's PTSD hastened his death by causing him to resist 
recommended treatment.  Dr. Mar does not explain how the 
veteran's reluctance to undergo further workup or to address 
certain risk factors just days before a fatal myocardial 
infarction would have prevented or delayed that event.  
Nevertheless, Dr. Mar's opinions do constitute positive 
medical evidence in support of the appellant's claim.

The Board notes that VA has not obtained a medical opinion 
addressing the relationship, if any, between the veteran's 
death and service or service-connected disability.  In 
Delarosa v. Peake, No. 2007-7108 (Fed. Cir. Jan. 31, 2008), 
the U.S. Court of Appeals for the Federal Circuit held, in 
the context of a claim for dependency and indemnity 
compensation (DIC) that under 38 U.S.C.A. 
§ 5103A(a), VA only needs to make reasonable efforts to 
assist a claimant in obtaining a medical opinion when such 
opinion is "necessary to substantiate the claimant's claim 
for a benefit."  The Board finds that such is the case here, 
and therefore will remand the case for further development.

It appears from the record that Dr. Mar's opinions are based, 
in large part, on his treatment of the veteran at Kaiser 
Permanente through December 2002.  Neither records from that 
facility, nor from Dr. Mar, are on file.  In September 2007, 
the RO requested that the appellant authorize VA to obtain 
records from that facility, and from Dr. Mar.  She did not 
comply.

Although the appellant elected not to comply with the RO's 
September 2007 request, the records mentioned in the request 
are clearly relevant, and the Board consequently finds that 
one additional attempt to obtain the above records should be 
undertaken.  The appellant, and her representative, are 
reminded that the duty to assist is not a one-way street, and 
an appellant must do more than passively wait for assistance 
when she has information essential to her claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).

The Board also notes that at the time of the veteran's death, 
service connection was in effect for PTSD, residuals of a 
gunshot wound involving Muscle Group XIX with small intestine 
resection, ventral hernia, hearing loss, tinnitus, and a left 
forearm scar. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, because the RO's adjudication of a dependency and 
indemnity compensation claim hinges first on whether a 
veteran was service-connected for any condition during his or 
her lifetime, in the context of a claim for such benefits, 
38 U.S.C.A. § 5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.

A correspondence pursuant to 38 U.S.C.A. § 5103(a) was issued 
to the appellant in March 2004.  That correspondence did not 
advise her of the conditions for which the veteran was 
service-connected during his lifetime.  Although she was 
notified of those disorders in the June 2004 rating decision, 
the U.S. Court of Appeals for the Federal Circuit has held 
that decisional documents such as rating decisions or 
statements of the case do not suffice to provide the notice 
contemplated by 38 U.S.C.A. § 5103(a).  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Moreover, 
although the appellant has demonstrated actual knowledge that 
service connection had been in effect for PTSD, the same is 
not true with respect to the other disorders.  Under the 
circumstances, the Board finds that remand is also required 
to comply with VA's notification duties.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the appellant a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must provide the appellant with 
(1) a statement of the conditions for 
which the veteran was service connected 
at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate the 
DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the conditions not 
yet service connected.  The letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on her behalf, 
and a request that the appellant provide 
any evidence in her possession that 
pertains to her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the appellant 
and request that she identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional records for the 
veteran pertinent to her claim, to 
specifically include from Kaiser 
Permanente and Dr. Mar.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained, to include from Kaiser 
Permanente and Dr. Mar.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and her representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Thereafter, the RO should arrange for 
review of the veteran's claims folder by 
a VA physician with appropriate 
expertise.  The examiner should provide 
an answer to each of the following 
questions:

(a)  Is it at least as likely as not (i.e., is 
there at least a 50/50 chance) that the 
veteran's fatal cardiac arrest/myocardial 
infarction or contributing factors of diabetes 
and hyperlipidemia were etiologically related 
to his service, or were caused or chronically 
worsened by his service-connected disorders 
(i.e. PTSD, residuals of a gunshot wound 
involving Muscle Group XIX with small 
intestine resection, ventral hernia, hearing 
loss, tinnitus, and a left forearm scar)?

(b)  Is it at least as likely as not that PTSD 
caused or contributed substantially or 
materially to the cause of the veteran's 
death, resulted in debilitating effects and 
general impairment of health to an extent 
rendering the veteran materially less capable 
of resisting the effects of the cardiac 
arrest/myocardial infarction, or had a 
material influence in accelerating death 
(including through causing noncompliance with 
recommended treatment of risk factors or 
recommended treatment following the myocardial 
infarction experienced earlier in December 
2002)?

(c)  Is it at least as likely as not that the 
veteran's death was otherwise etiologically 
related to service or to a service-connected 
disability (PTSD, residuals of a gunshot wound 
involving Muscle Group XIX with small 
intestine resection, ventral hernia, hearing 
loss, tinnitus, and a left forearm scar)?

        The rationale for all opinions expressed should be 
provided. 

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
her representative an opportunity to 
respond. 

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant and 
her representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

